        Case 6:20-cv-00200-ADA Document 73 Filed 03/25/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


KERR MACHINE CO.                           §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00200-ADA
                                           §
VULCAN INDUSTRIAL HOLDINGS, LLC            §


               ORDER SETTING DISCOVERY
                             DISCOVERY HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                        set for
                       zoom on Thursday, March 25, 2021 at 03:30 PM.
DISCOVERY HEARING by zoom

       IT                      25th day of March, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
